Citation Nr: 0116388	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-18 089	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss on a schedular basis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which established service connection for 
bilateral sensorineural hearing loss, effective from June 23, 
1997, the date of receipt of the veteran's claim.  The RO 
rated the bilateral sensorineural hearing loss as 
noncompensable.

In a statement dated in May 2001, the veteran's 
representative reported that the veteran now advances 
arguments seeking an increased rating for hearing loss on an 
extraschedular basis.  The representative argues that this 
matter must be remanded to the RO for a decision and for an 
explanation as to why 38 C.F.R. § 3.321(b)(1) does or does 
not provide a basis for a compensable evaluation in this 
case, and for the veteran to be given an opportunity to 
provide rebuttal argument.  The veteran's potential 
entitlement to a compensable rating for hearing loss on an 
extraschedular basis is not inextricably intertwined with the 
issue of his entitlement to a compensable rating for hearing 
loss on a schedular basis.  Likewise, as the representative 
has pointed out, the RO has not yet addressed this matter or 
prepared it for appellate review.  Accordingly, the Board is 
referring this matter to the RO for initial consideration and 
any action which may be deemed appropriate.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Since receipt of the veteran's claim on June 23, 1997, the 
veteran has exhibited no more than Level III hearing in his 
left ear and Level I hearing in his right ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statue at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review and VA audiological examinations 
have been provided.  No further assistance is necessary to 
comply with the requirements of this new legislation or any 
other applicable rules or regulations regarding the 
development of the pending claim.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  The most 
current clinical evidence of the present level of disability 
is the VA examination of January 2000.  However, all 
pertinent evidence during the appeal period will be 
considered.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for bilateral sensorineural hearing loss.  In such a case, 
the Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that 
separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the Board finds that the preponderance of the 
evidence of record during the appeal period is against 
separate disability ratings in excess of zero percent for the 
veteran's bilateral sensorineural hearing loss.

The Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply, unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for 
service-connected defective hearing be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999, changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry test in 
the frequencies 1,000, 2000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, and Part 4, Codes 6100 to 
6110 (effective prior to June 10, 1999), 6100 (effective June 
10, 1999).  

On VA audiometric examination in August 1997, pure tone air 
conduction threshold levels, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
25
30
LEFT
15
35
50
55

Speech discrimination ability was 100 percent for both the 
right ear and the left ear.

On subsequent VA audiometric examination in January 2000, 
pure tone air conduction threshold levels, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
50
40
LEFT
25
55
70
65

Speech discrimination ability in the veteran's right ear was 
96 percent, with 88 percent speech discrimination ability in 
the left ear.

In this case it is noted that the January 2000 VA auditory 
examination resulted in pure tone thresholds and speech 
discrimination findings that equate under the schedule as 
Level III for the left ear and Level I for the right ear.  A 
non-compensable disability rating is assigned for hearing 
loss when hearing acuity is Level III for the poorer ear and 
Level I for the better ear.  38 C.F.R. § 4.85, 4.87, DC 6100.  
It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  However, application of those 
revised criteria yields no change in the zero-percent rating 
for the veteran's hearing loss.

It is also noted, on review of the August 1997 VA 
examination, that audiometric findings reflect that the 
veteran's bilateral hearing loss disability was manifested by 
average puretone thresholds in the left ear of 39 and in the 
right ear of 18, with speech recognition ratings of 100 
percent bilaterally.  This plots out to a noncompensable 
rating of Level I hearing in each ear.  Although the Board 
notes that a May 1997 outpatient record from the Memphis VAMC 
indicates a diagnosis of severe bilateral sensorineural 
hearing loss, no specific audiometric findings were made.  
Moreover, this diagnosis was given before the aforementioned 
August 1997 VA examination.  Thus, the noncompensable rating 
is properly assigned throughout the pertinent period.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86.  Thus, even though private 
medical records reflect the recommendation that the veteran 
should use a hearing aid, the payment of additional 
compensation based upon the use of assistive devices is 
inconsistent with the purpose of VA compensation.  See 52 
Fed. Reg. 44, 118 (1987).

In view of the above, the degree of hearing impairment as 
shown by the recent medical findings does not establish a 
level of severity for which a compensable rating is warranted 
under the applicable schedular criteria.  The Board is 
constrained by a mechanical application of the facts in this 
case to the applicable rating criteria.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Since the preponderance of 
the evidence is against a compensable rating, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

A compensable disability rating for bilateral sensorineural 
hearing loss on a schedular basis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

